DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-4, 7, 9, and 21 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 Feb. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 18 Feb. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-4, 7-9, 13-16, and 20-21 under 35 USC 102(a)(1)/(2) as being anticipated by Pomper et al. (WO 2010/014933 A2; published 4 Feb. 2010) is withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. (WO 2010/014933 A2; published 4 Feb. 2010) for the reasons cited in the Office action filed on 18 Aug. 2020.

Applicants Arguments
	Applicants assert that Pomper is directed to PSMA imaging agents, including the incorporation of prosthetic radionuclides for single photon emission computed tomography (SPECT) and positron emission tomography (PET) imaging.  In contrast, the presently claimed compounds and methods are directed to radio-therapeutic agents.  One of ordinary skill would not appreciate that the imaging agents disclosed in Pomper could be modified to be used a radio-therapeutic agents.

Applicant's arguments filed 18 Feb. 2021 have been fully considered but they are not persuasive.  Pomper teaches PSMA binding agent and, at [0071], Pomper discloses 
    PNG
    media_image1.png
    269
    334
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    284
    349
    media_image2.png
    Greyscale
.  These compounds read in part on compounds of instant formula (I) wherein Q=H; Z=CO2Q; W1 is -NR1-C(=O)-; a=4; b=0; and R=
    PNG
    media_image3.png
    83
    145
    media_image3.png
    Greyscale
, m=0, n=1, and X=I or [125I]I.  Pomper teaches methods of treating tumors comprising administering to a subject a therapeutically effective amount of a compound comprising a therapeutically effective isotope.  At [0083], Pomper teaches that 131I and 211At.  Therefore, Pomper is also directed to radiotherapeutic agents and methods of treating tumor.  Note that for example 131I is a well-known imageable gamma emitter.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the above exemplified compounds of Pomper by substituting I or [125I]I with 131I or 211At as taught by Pomper in order to gain the advantages of treating tumors and/or gamma imaging.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kularatne et al. (US 2017/0065729 A1; provisional filed 9 Sep. 2015), in view of Pomper et al. (WO 2010/014933 A1; published 4 Feb. 2010) for the reasons cited in the Office action filed on 18 Aug. 2020.

Applicants Arguments
	Claims 1-21 are not obvious over Pomper.  Kularatne does not cure the defect of Pomper.

Applicant's arguments filed 18 Feb. 2021 have been fully considered but they are not persuasive.  Pomper is not deficient for the reasons discussed above.  Kularatne teaches PSMA imaging agents and their uses.  At [0173], Kularatne discloses 
    PNG
    media_image4.png
    378
    498
    media_image4.png
    Greyscale
, which is a PSMA imaging agent containing a -O-cyanine detectable label.  Pomper teaches PSMA imaging agents and Pomper teaches advantageous radioisotope detectable labels.  In addition, Pomper teaches that some radioisotope labels, such as 131I and 211At, advantageously further 131I and 211At in order the gain the advantages of imaging and/or radiotherapy of PSMA expressing tumors.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 1 and 7 have been amended so that the radioisotope of iodine can only be 131I; however, claims 5 and 11, which depend from 1, and 7, respectively, include species that include the 125I radioisotope of iodine.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618